The petitioner was sued by Laura Pitts Cramsey in the circuit court of Madison county for false imprisonment and malicious prosecution, and along with the summons and complaint served on the defendant interrogatories were propounded under the statute. The defendant appeared specially and filed a plea in abatement, questioning the jurisdiction of the court to proceed against him on the ground that he was a resident citizen of Limestone county, having a permanent residence therein, and alleging that the cause of action, if any plaintiff had, arose in Limestone county. Pending the issue presented by this plea, the court ordered the defendant to answer the interrogatories, and thereupon the defendant filed a petition here for mandamus, to compel the circuit court to vacate said order, and rule nisi was issued to the judge of said circuit court. Thereafter, as the petitioner suggests in brief, and before the rule nisi was answered, the plaintiff in the case took a nonsuit, rendering the question presented by the petition for mandamus moot.
The insistence is that petitioner is entitled to have the peremptory writ granted in order to determine the question of costs.
It has been consistently ruled by this court that it will not decide moot questions merely for determining who is liable to pay costs in the proceedings. Ex parte McFry, 219 Ala. 492,122 So. 641, and cases cited.
The petition for mandamus is therefore dismissed.
Petition dismissed.
ANDERSON, C. J., and FOSTER and KNIGHT, JJ., concur.